Title: From George Washington to John Hanson, 28 May 1782
From: Washington, George
To: Hanson, John


                        
                            sir
                            Head Quarters 28th May 1782.
                        
                        That Congress may be possessed of such Information as I have been able to obtain from New York at this
                            critical Moment, I do myself the Honor to transmit to your Excellency, the inclosed Extracts from sundry Letters of
                            Intelligence which have been lately handed to me from different Quarters. With great Respect and Regard I have the Honor
                            to be sir Your Excellency’s Most Obedt and most hume Servt
                        
                            Go: Washington

                        
                     Enclosure
                                                
                            
                                
                                    23 May 1782
                                
                            
                            Extract of a Letter from a Gentleman of Intelligence—23d May 1782.
                            "The many innovations made by his Excellency since his Arrival shews him to be not only a great General,
                                but an excellent Economist.
                            Eighty Sail of Transports are preparing and ordered to be ready to sail on the shortest Notice—7000
                                Troops are to hold themselves in readiness to embark at a minutes warning, however it is not conjectured in N. York
                                that there is an Expedition on foot at present—but I fear it.
                            It is impossible to form any Opinion, from his Excellency’s Manoeuvres at present, of his Intentions, but
                                a few Days will give us an Opportunity to discover, whether he is for peace or War.
                            It is said & credited that it is not in his power to give Independence, till he writes Home
                                & is properly authorised."
                        
                        
                    